DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 11/24/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claim 1 has been amended.
	No claims have been added.
Claims 17-19 are canceled.
Remarks drawn to rejections of Office Action mailed 5/27/21 include:
102(a)(1) rejection: which has been overcome by applicant’s amendments and has been withdrawn.

An action on the merits of claims 1-16 and 20-35 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Election/Restrictions
	Applicant’s amendments have overcome the previous 102 rejection and removed the species which anticipated the previous claims from the scope of the instant claims by removing 3 herein. As such, the examiner has expanded the search from the originally elected species having the structure: 
    PNG
    media_image1.png
    291
    416
    media_image1.png
    Greyscale
to also include species having the structure: 
    PNG
    media_image2.png
    77
    174
    media_image2.png
    Greyscale
which reads on the current claims where the variables are: A1 is O; A2, A3, A4, and A5 are N; X3 is phosphate; X2 is hydroxy; X1, R1, and R2 are H; and Y is aryl. Claims 1 and 32-35 read on this additionally elected species. Claims 2-16 and 20-31 are withdrawn as being drawn to anon-elected invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/133491.
	‘491 discloses the compound: 
    PNG
    media_image2.png
    77
    174
    media_image2.png
    Greyscale
on page 97 identified as I-68 which anticipates the present compounds where the variables are: A1 is O; A2, A3, A4, and A5 are N; X3 is phosphate; X2 is hydroxy; X1, R1, and R2 are H; and Y is aryl. Claims 1 and 32-35 read on this additionally elected species. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623